Case: 20-20525      Document: 00515798513         Page: 1    Date Filed: 03/26/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          March 26, 2021
                                   No. 20-20525                           Lyle W. Cayce
                                                                               Clerk

   Laddy Curtis Valentine; Richard Elvin King,

                                                            Plaintiffs—Appellees,

                                       versus

   Bryan Collier; Robert Herrera; Texas Department of
   Criminal Justice,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-1115


   Before Davis, Stewart, and Oldham, Circuit Judges.
   W. Eugene Davis, Circuit Judge:
          This case returns to this Court on Defendants’ appeal of the district
   court’s permanent injunction against them following an 18-day bench trial.
   After a careful review of the record, we conclude that given the steps taken
   by Defendants before the end of trial, Plaintiffs failed to establish that they
   are entitled to injunctive relief. We therefore REVERSE and RENDER
   judgment for Defendants.
Case: 20-20525      Document: 00515798513           Page: 2   Date Filed: 03/26/2021




                                     No. 20-20525


                                   I. Background
          Plaintiffs Laddy Valentine and Richard King are elderly inmates with
   various medical conditions at the Wallace Pack Unit (“Pack Unit”), a Type-
   1 Geriatric prison in the Texas Department of Criminal Justice (“TDCJ”)
   prison system. Plaintiffs seek injunctive relief on behalf of three certified
   classes of inmates for violations of the Eighth Amendment, the Americans
   with Disabilities Act (“ADA”), and the Rehabilitation Act (“RA”): (1) the
   General Class, (2) the High-Risk Subclass, and (3) the Mobility-Impaired
   Subclass. For the Eighth Amendment claim, Defendants are Pack Unit senior
   warden Robert Herrera and TDCJ Executive Director Bryan Collier in their
   official capacities only. For their ADA and RA claim, Plaintiffs sued TDCJ.
          The Pack Unit housed approximately 1,132 inmates at the time of trial,
   including 800 inmates over the age of 65. Many of the inmates had serious
   chronic health conditions and disabilities. Forty-nine inmates were
   wheelchair-bound, and 87 inmates used walkers. The Pack Unit’s living
   space consists of a number of dormitories that house an average of 54
   inmates. Within the dorms, inmates have a small personal sleeping and living
   space in a cubicle. The cubicles are connected in long rows and separated by
   a small, waist-high wall as illustrated below.




                                          2
Case: 20-20525      Document: 00515798513          Page: 3   Date Filed: 03/26/2021




                                    No. 20-20525


          This lawsuit was filed on March 30, 2020, shortly before COVID-19
   struck the Pack Unit. On April 11, 2020, Leonard Clerkly, the first Pack Unit
   inmate to test positive for COVID-19, died from the virus. By the time of
   trial, over 497 Pack Unit inmates had tested positive for COVID-19, 74
   inmates had been hospitalized, and 19 inmates had died.
          From the time they filed suit until trial in July, Plaintiffs have
   maintained that Defendants acted with deliberate indifference to Plaintiffs’
   health and safety in violation of the Eighth Amendment in light of the dangers
   of COVID-19 for a geriatric prison population, and that Defendants violated
   the ADA and Rehabilitation Act (“RA”) by failing to accommodate for
   specific risks to wheelchair-bound and other mobility-impaired inmates.
          Although the inmates in this geriatric unit have surely felt the effects
   of the virus, the evidence at trial showed that TDCJ did respond to the
   pandemic in a number of ways both before and after suit was filed and during
   the pendency of the litigation. In February of 2020, TDCJ first began
   discussions with Dr. Lanette Linthicum, Director of the Health Services
   Division for TDCJ, regarding a response to COVID-19. Also in February, the
   Correctional Managed Health Care Committee (“CMHCC”), composed of
   representatives from TDCJ, Texas Tech, and University of Texas Medical
   Branch (“UTMB”), began formulating Policy B-14.52—a comprehensive
   policy to manage COVID-19 in TDCJ facilities. The policy, which largely
   tracked the CDC guidance for detention centers, was adopted on March 20,
   2020. The policy has been frequently updated and revised. In March, testing
   became available for symptomatic inmates. On May 12, 2020, TDCJ began
   to roll out “strike-team testing” for the Pack Unit and three other similarly
   situated prison facilities. Strike-team testing is TDCJ’s mass testing protocol
   for all inmates that is included in the CDC’s recommendations for mass
   testing for COVID-19 in nursing homes. Policy B-14.52 also instructs on




                                         3
Case: 20-20525        Document: 00515798513              Page: 4      Date Filed: 03/26/2021




                                         No. 20-20525


   quarantining and isolation both for inmates who test positive for the virus and
   those suspected of being infected with it.
           On April 16, 2020, the district court entered a preliminary injunction
   which was stayed by this Court on April 22 and then vacated on June 5. 1 On
   July 13, 2020, the district court began an 18-day bench trial on whether a
   permanent injunction should be issued. The district court issued its findings
   of fact and conclusions of law on September 29, 2020, and ultimately issued
   the permanent injunction that Defendants are challenging in this appeal. The
   district court concluded that Plaintiffs did not need to exhaust administrative
   remedies, that Defendants were deliberately indifferent, and that Defendants
   violated the ADA and RA. The injunction ordered the prison to

           (1) Provide unrestricted access to hand soap and clean
           (regularly washed) or disposable hand towels to facilitate
           frequent handwashing;
           (2) Provide members of the Mobility-Impaired Subclass access
           to hand sanitizer that contains at least 60% alcohol;
           (3) Provide sufficient cleaning supplies for each housing area,
           including bleach-based cleaning agents and CDC-
           recommended disinfectants; provide additional cleaning
           supplies as requested by inmate janitors; train janitors on
           additional cleaning practices to be carried out in light of
           COVID-19;
           (4) Provide new (either disposable or washed) gloves and
           masks each time inmates perform new tasks, such as beginning
           a janitorial shift or working in the laundry exchange;
           (5) Create a plan to allow for regular cleaning of common
           surfaces with bleach-based cleaning agents;


           1
              Valentine v. Collier, 956 F.3d 797 (5th Cir. 2020) (“Valentine I”); Valentine v.
   Collier, 960 F.3d 707 (5th Cir. 2020) (“Valentine II”).




                                               4
Case: 20-20525     Document: 00515798513          Page: 5    Date Filed: 03/26/2021




                                   No. 20-20525


         (6) Create a plan to allow for regular cleaning of the cubicles of
         inmates who are physically unable to do so themselves;
         (7) Enforce social distancing and the wearing of PPE among
         TDCJ staff;
         (8) Mark common spaces with red tape to denote safe social
         distancing practices;
         (9) Create a plan for inmates to sleep head-to-foot with
         exceptions for legitimate concerns by individual inmates;
         (10) Use common spaces for temporary housing of inmates
         without disabilities;
         (11) Limit transportation of inmates in and out of the Pack Unit
         other than for medical appointments or release from custody;
         (12) Create a comprehensive weekly testing program using
         tests that are approved by the FDA for asymptomatic testing
         and with a turnaround time for results of 48 hours or less, and
         document that plan in writing;
         (13) Continue weekly testing until the pandemic is brought
         under control within the state of Texas, even if multiple weeks
         pass with zero positive cases;
         (14) Quarantine inmates who are awaiting test results from
         individuals who are known to have tested negative;
         (15) Create a written plan to implement contact tracing when
         an inmate or staff member tests positive;
         (16) Document in writing all TDCJ policies in response to
         COVID-19; and
         (17) Institute a regular audit and compliance program to ensure
         compliance with the measures.




                                         5
Case: 20-20525           Document: 00515798513              Page: 6         Date Filed: 03/26/2021




                                            No. 20-20525


   On October 13, 2020, this Court stayed the permanent injunction. 2 We now
   consider the merits of the appeal.
                                     II. Standard of Review
           A party seeking a permanent injunction must show: (1) that it has
   succeeded on the merits; (2) that a failure to grant the injunction will result
   in irreparable injury; (3) that said injury outweighs any damage that the
   injunction will cause the opposing party; and (4) that the injunction will not
   disserve the public interest. 3 Furthermore, “[a] permanent injunction is
   appropriate only if a defendant’s past conduct gives rise to an inference that,
   in light of present circumstances, there is a reasonable likelihood of future
   transgressions.” 4 We review a district court’s grant of a permanent
   injunction for abuse of discretion. 5 A district court abuses its discretion if it
   (1) “relies on clearly erroneous factual findings” or “erroneous conclusions
   of law” when deciding to grant the injunction, or (2) “misapplies the factual
   or legal conclusions when fashioning its injunctive relief.” 6 When reviewing
   factual findings and legal conclusions for a permanent injunction, “we will
   review the district court’s findings of fact under the clearly erroneous
   standard, and the conclusions of law under the de novo standard.” 7



           2
               Valentine v. Collier, 978 F.3d 154 (5th Cir. 2020) (“Valentine III”).
           3
               VRC LLC v. City of Dallas, 460 F.3d 607, 611 (5th Cir. 2006).
           4
             Sec. & Exch. Comm’n v. Life Partners Holdings, Inc., 854 F.3d 765, 784 (5th Cir.
   2017) (internal quotations omitted) (cleaned up).
           5
             State v. Ysleta Del Sur Pueblo, 955 F.3d 408, 413 (5th Cir. 2020), as revised (Apr.
   3, 2020); Peaches Entm’t Corp. v. Entm’t Repertoire Assocs., Inc., 62 F.3d 690, 693 (5th Cir.
   1995).
           6
               Ysleta, 955 F.3d at 413 (quoting Peaches, 62 F.3d at 693).
           7
             Scott v. Schedler, 826 F.3d 207, 211 (5th Cir. 2016) (quoting Peaches Entm’t, 62
   F.3d at 693).




                                                   6
Case: 20-20525           Document: 00515798513              Page: 7       Date Filed: 03/26/2021




                                            No. 20-20525


          With respect to the Eighth Amendment claim, Collier and Herrera are
   sued under 42 U.S.C. § 1983 in their official capacity for injunctive relief
   only. “Under Ex parte Young, a case can proceed against individual state
   officials named in their official capacities when the claim is for an ongoing
   violation of federal law, but the relief sought must be prospective.” 8 In such
   a suit, the proper defendant is a state official acting in violation of federal law
   who has a “sufficient ‘connection’ to enforcing an allegedly unconstitutional
   law.” 9 Collier is Executive Director of TDCJ and “is responsible for the
   administration and enforcement of all laws relating to the department
   including rules implemented by the department but may delegate those
   responsibilities as permitted by board rule or general law.” 10 Herrera is the
   senior warden of the Pack Unit and generally in charge of operations at this
   facility. Collier and Herrera, therefore, are the correct officials named in this
   suit as individuals with authority to act with respect to creation and
   implementation of COVID-19 policies at the Pack Unit.
          As for the ADA claim, TDCJ is sued directly. We have held that
   TDCJ is an arm of the state of Texas and thus entitled to sovereign
   immunity. 11 Nevertheless, Title II of the ADA validly abrogates state
   sovereign immunity when the state’s conduct actually violates the
   Fourteenth Amendment. 12 In U.S. v. Georgia, the Supreme Court recognized
   that refusal of prison officials to accommodate an inmate’s disability needs
   “in such fundamentals as mobility, hygiene, [and] medical care” is conduct



          8
               Daves v. Dallas Cty., Tex. No. 18-11368, 2020 WL 7693744, at *9 (5th Cir. 2020).
          9
               In re Abbott, 956 F.3d 696, 708 (5th Cir. 2020).
          10
               Tex. Gov’t Code Ann. § 493.006 (West).
          11
               Aguilar v. Tex. Dep’t of Crim. Just., 160 F.3d 1052, 1054 (5th Cir. 1998).
          12
               United States v. Georgia, 546 U.S. 151, 159 (2006).




                                                   7
Case: 20-20525            Document: 00515798513            Page: 8     Date Filed: 03/26/2021




                                            No. 20-20525


   that can violate both the ADA and Eighth Amendment. 13 Because the Eighth
   Amendment applies to the states through the Fourteenth Amendment, an
   ADA violation that is also an Eighth Amendment violation actually violates
   the Fourteenth Amendment. In this case, Plaintiffs argued that TDCJ failed
   to accommodate them with hand sanitizer and that this failure to
   accommodate denied inmates the services of medical treatment, proper
   hygiene, and safe conditions of confinement. Because Plaintiffs’ ADA claim
   involves conduct substantially related to their Eighth Amendment claims
   regarding their medical treatment and conditions of confinement in light of
   COVID-19, sovereign immunity is abrogated, and TDCJ is a proper
   defendant for Plaintiffs’ ADA claim.
                      III. Success on the Merits: Eighth Amendment
           As stated above, to succeed on appeal, Plaintiffs must show that they
   succeeded on the merits of their claims. The Supreme Court has established
   that “deliberate indifference to serious medical needs of prisoners
   constitutes the ‘unnecessary and wanton infliction of pain’” proscribed by
   the Eighth Amendment. 14 Deliberate indifference requires that “the official
   knows of and disregards an excessive risk to inmate health or safety; the
   official must both be aware of facts from which the inference could be drawn
   that a substantial risk of serious harm exists, and he must also draw the
   inference.” 15 Thus, an Eighth Amendment claim requires proof of (1) an
   objective exposure to a substantial risk of harm and (2) deliberate indifference




           13
                Id. at 157.
           14
              Estelle v. Gamble, 429 U.S. 97, 104–05 (1976) (quoting Gregg v. Georgia, 428 U.S.
   153, 173 (1976) (joint opinion of Stewart, Powell, and Stevens, JJ.)).
           15
                Farmer v. Brennan, 511 U.S. 811, 837 (1993).




                                                  8
Case: 20-20525           Document: 00515798513             Page: 9      Date Filed: 03/26/2021




                                           No. 20-20525


   of a prison official where (A) the official had subjective knowledge that the
   inmate faced a substantial risk of harm and (B) disregarded the risk. 16
           In this case, the parties agree that COVID-19 presents a substantial
   risk of harm in the Pack Unit, and it is not seriously disputed that prison
   officials subjectively knew of this risk. The measures implemented by Collier
   and Herrera to respond to the virus are primarily at issue. In considering the
   reasonableness of the response, we consider the knowledge the individual
   Defendants acquired in the course of their respective duties. In evaluating a
   prison’s response, “deliberate indifference cannot be inferred from a
   negligent or even a grossly negligent response to a substantial risk of serious
   harm.” 17 It requires a showing of a wanton disregard for the prisoners’ safety
   or recklessness. 18 Our inquiry thus centers on whether prison officials
   “recklessly disregarded [the] risk” of COVID-19. 19
           As previously discussed, Collier and Herrera are sued only in their
   official capacities and only for prospective relief. In such a case where a state
   actor is sued only in his or her official capacity and only for prospective relief,
   the state actor is a person under § 1983 because “official capacity actions for
   prospective relief are not treated as actions against the State.” 20 Therefore,

           16
              Gobert v. Caldwell, 463 F.3d 339, 345–46 (5th Cir. 2006). See also Cleveland v.
   Bell, 938 F.3d 672, 676 (5th Cir. 2019) (“To establish a constitutional violation, a plaintiff
   must show that the defendant: (1) was aware of facts from which the inference could be
   drawn that a substantial risk of serious harm exists; (2) subjectively drew the inference that
   the risk existed; and (3) disregarded the risk.”) (internal quotations omitted).
           17
             Thompson v. Upshur Cty., Tex., 245 F.3d 447, 459 (5th Cir. 2001); Williams v.
   Banks, 956 F.3d 808, 811 (5th Cir. 2020) (using the standard in the state prison context).
           18
                Gobert, 463 F.3d at 346.
           19
             See Swain v. Junior, 961 F.3d 1276, 1285 (11th Cir. 2020) (quoting Farmer, 511
   U.S. at 836).
           20
            Will v. Mich. Dept. of State Police, 491 U.S. 58, 71 n.10 (1989) (quoting Kentucky
   v. Graham, 473 U.S. 159 n.14 (1985)); Ex parte Young, 209 U.S. 123, 159–160 (1908).




                                                 9
Case: 20-20525          Document: 00515798513             Page: 10     Date Filed: 03/26/2021




                                           No. 20-20525


   under the Eighth Amendment’s deliberate indifference standard, we look at
   whether Collier and Herrera recklessly responded to the risk of COVID-19.
   Likewise, to the extent that we consider Defendants’ subjective knowledge,
   we look at whether Collier and Herrera subjectively knew of substantial risks
   of harm to inmates.
          Collier and Herrera have argued that they cannot be held vicariously
   liable for acts or omissions of other prison officials and staff. In the Eighth
   Amendment context, we have held that inmates’ treating physicians sued in
   their individual capacity for damages may not be held vicariously liable for
   the acts or omissions of their nurses. 21 As here, however, where prison
   officials are sued for prospective injunctive relief, the relevant inquiry is not
   whether Collier and Herrera are responsible for any unconstitutional acts of
   other prison staff, but rather whether they had knowledge of such acts and
   recklessly failed to respond.
          When there is a possible constitutional violation that is likely to
   continue over time as in a prison injunction case, we consider the evidence
   from the time suit is filed to the judgment. 22 Deliberate indifference is
   determined based on prison officials’ “current attitudes and conduct.” 23
   The evidence must show over the course of the timeline that officials
   “knowingly and unreasonably disregard[ed] an objectively intolerable risk of
   harm, and that they will continue to do so; and finally to establish eligibility
   for an injunction, the inmate must demonstrate the continuance of that
   disregard during the remainder of the litigation and into the future.” 24


          21
               Stewart v. Murphy, 174 F.3d 530, 536 (5th Cir. 1999).
          22
               Farmer, 511 U.S. at 846.
          23
               Id. at 845.
          24
               Id. at 846.




                                                 10
Case: 20-20525     Document: 00515798513            Page: 11   Date Filed: 03/26/2021




                                     No. 20-20525


          The district court concluded that the prison officials were deliberately
   indifferent for two broad reasons: (1) “lack of a systematic approach” to the
   virus; and (2) “failure to abide by basic public health guidance.” In support
   of the conclusion that the prison officials lacked a systematic approach to
   combatting the virus, the district court found: (1) the process of designing
   Policy B-14.52 lacked consideration for the vulnerabilities of the Pack Unit;
   (2) there was a lack of certain written plans; and (3) there was no compliance
   regime. In support of the conclusion that prison officials failed to abide by
   basic public health guidance, the district court found: (1) mass testing
   occurred too late; (2) the tests used were “defective;” and (3) the officials
   failed to implement adequate cleaning, failed to enforce the requirement that
   guards and other prison officials wear masks, and failed to implement social
   distancing policies.
          A. Defendants’ Response to COVID-19
          The district court was of the view that prison officials needed to do
   more at the administrative level regarding the response to COVID-19,
   especially in light of the peculiarities of the Pack Unit. With regard to Policy
   B-14.52, the district court found that prison officials did not contribute to the
   formation of the policy, which resulted in a policy that was not designed for
   the specific challenges of facilities like the Pack Unit. Correctional
   Institutions Division Director Lorie Davis, who reports directly to Collier,
   testified that the prison’s policy was created by the Correctional Managed
   Health Care Committee (“CMHCC”). According to Davis, the CMHCC
   did not seek input from her on the feasibility of the plan and did not consult
   her about any aspect of the policy. CMHCC, made up of medical directors
   and providers who partner with TDCJ, exclusively designed the policy. Davis
   further testified that the wardens were responsible for implementing the
   policy to their specific units, and that Herrera did not ask for any
   modifications to the policy for the Pack Unit.



                                          11
Case: 20-20525          Document: 00515798513                Page: 12       Date Filed: 03/26/2021




                                            No. 20-20525


          We conclude that the record does not support a finding that Collier or
   Herrera’s lack of input into Policy B-14.52 constitutes deliberate
   indifference. First, the state granted CMHCC, the agency with healthcare
   expertise, rather than Defendants, the primary responsibility for developing
   policies for all aspects of healthcare in correctional facilities and the duty to
   advise TDCJ on healthcare. 25 The policy was a facility-wide response to the
   virus crafted by healthcare experts who had this responsibility under state
   law. 26 Second, the policy went into effect on March 20, 2020 when
   knowledge about the virus was unclear and weeks before the first case of
   COVID-19 was identified in the Pack Unit. The policy has been revised at
   least six times in response to new information and experience with the virus.
   The second version of Policy B-14.52 adopted the CDC Interim Guidance on
   Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
   Detention Facilities on March 27, 2020, four days after the CDC released
   that guidance. We conclude that it was not unreasonable for Defendants to
   rely on the healthcare experts who were legally delegated the responsibility
   of crafting a COVID-19 response policy, and, in any event, the policy was a
   reasonable response because it set forth safety measures in accordance with
   the CDC guidelines. Furthermore, as discussed below, Defendants did
   respond with unique measures for the Pack Unit, including implementing
   certain recommendations from the CDC nursing home guidance. 27
          The evidence supports the district court’s finding that two plans—the
   prison’s strike-team testing plan and contact-tracing procedure—were not
   documented in writing. However, we decline to hold that this shows that


          25
               Tex. Gov’t Code Ann. § 501.148(a)(1) & (b) (West).
          26
            Tex. Gov’t Code Ann. § 501.133 (West) (outlining how experts are selected and
   from which institutions they come).
          27
               See, e.g., Part III.B.1. on mass testing in the Pack Unit.




                                                   12
Case: 20-20525      Document: 00515798513             Page: 13      Date Filed: 03/26/2021




                                       No. 20-20525


   Collier or Herrera acted with deliberate indifference. It is true that written
   policies for certain practices would be wise and helpful for purposes of
   consistency and awareness. Nevertheless, the failure to implement written
   policies for two specific practices does not show that Defendants responded
   recklessly because a lack of a written policy does not mean that testing and
   contact tracing were not being reasonably implemented.
          Similarly, we conclude that the record does not support a finding that
   the lack of a compliance regime to oversee the prison’s response to the virus
   constituted deliberate indifference. We do not fault prison officials for failing
   to add another layer of administration. Prison personnel have a military style
   chain of command and are expected to follow prison policies. Adding another
   layer to this scheme amounts to impermissible micromanagement of state
   prisons. 28 Defendants responded to the virus with a prison-wide policy and
   relied on their staff to follow the policy. This was not unreasonable.
          After considering Policy B-14.52, its unwritten additions, and its
   administration, the record does not support a finding of deliberate
   indifference in the way Collier or Herrera considered and adopted a response
   to COVID-19.
          B. Defendants’ Implementation of Public Health Guidance
          The district court also highlighted reasons it concluded that
   Defendants, through implementing policies and plans, were deliberately
   indifferent in controlling the spread of the virus in this geriatric prison. We
   consider the district court’s findings in this respect below.




          28
             See Gates v. Cook, 376 F.3d 323, 338 (5th Cir. 2004) (discussing that federal
   courts “are not to micromanage state prisons”).




                                             13
Case: 20-20525     Document: 00515798513            Page: 14   Date Filed: 03/26/2021




                                     No. 20-20525


                 1. Testing
          With regard to testing, the district court determined that mass testing
   began too late and, once implemented, was not carried out on a consistent
   schedule. The record shows that on March 13, 2020, Governor Abbot
   declared COVID-19 a disaster. Throughout March, symptomatic inmates
   were tested at hospitals off-site from the Pack Unit due to limited laboratory
   capacity. In April, UTMB and Texas Tech achieved lab capacity that allowed
   for the testing of symptomatic inmates onsite at the Pack Unit. The testimony
   of Collier reveals that mass testing of all inmates, also referred to as strike-
   team testing, commenced on May 12, 2020.
          The district court determined that officials, by delaying two months
   between the official declaration of the disaster and the mass testing of the
   whole Pack Unit, were deliberately indifferent. However, Collier in his
   unrefuted testimony gave plausible reasons for the delay. According to
   Collier, the prison’s medical partner, UTMB, did not have the ability or
   available testing supplies to test the whole Pack Unit in April. UTMB had
   expanded its capacity for testing symptomatic inmates in April, which
   allowed for the testing of the roughly 55 inmates in Mr. Clerkly’s dorm—the
   first inmate who eventually died from the virus.
          Collier further testified that although UTMB was expanding the
   ability to test (across several TDCJ facilities), he concluded that after testing
   Mr. Clerkly’s dorm, UTMB had no more capacity and could not test all the
   other inmates in the Pack Unit. In early May, the State of Texas, through its
   health department, purchased 300,000 tests from Curative Medical Inc.,
   (“Curative tests”) which had the lab capacity to process tests from the entire
   inmate population. Collier, through negotiations with state health officials,
   was able to secure an initial 40,000 tests from the state to conduct the first




                                          14
Case: 20-20525     Document: 00515798513            Page: 15    Date Filed: 03/26/2021




                                     No. 20-20525


   round of strike-team testing across 67 TDCJ Units. This enabled TDCJ to
   mass test inmates in the Pack Unit.
          After the prison was able to implement mass testing, the district court
   also found that the tests chosen by the prison took too long to obtain results.
   Plaintiff’s expert, Dr. Young, testified that the Curative tests typically took
   about seven days to return test results. He further testified that a turnaround
   of seven or more days for test results would do very little to contain the spread
   of the virus. Plaintiff’s expert also testified that several companies and
   academic medical centers were making testing kits and suggested that tests
   with faster results were available. He did not, however, have personal
   knowledge of the tests to which the prison actually had access. Collier
   testified that he did not reach out to other companies but was happy with the
   Curative tests. We cannot fault Collier for not seeking other testing
   companies when he was working diligently with state health authorities who
   were in a better position to obtain tests on a large scale. Furthermore, the
   Curative tests could be administered by prison staff and did not require the
   prison to use scarce medical personnel. The district court found that the
   prison’s failure to explore options for faster tests indicated deliberate
   indifference. We disagree. To the extent that they were available, as shown
   by the district court’s finding that Curative’s website offered tests with 24-
   48 hour turnaround times, the evidence does not reveal that Collier was
   personally able to secure tests that might provide quicker results. Although
   Plaintiffs’ expert testified that he knew of institutions that had faster testing,
   he did not have personal knowledge of what was attainable for TDCJ
   generally, or the Pack Unit specifically.
          The district court also faulted the prison for inconsistently carrying
   out weekly strike-team testing. The prison eventually implemented repeated
   strike-team testing at the Pack Unit based on the CDC’s guidance for




                                           15
Case: 20-20525       Document: 00515798513           Page: 16    Date Filed: 03/26/2021




                                      No. 20-20525


   “Testing for Coronavirus (COVID-19) in Nursing Homes.” 29 This guidance
   was available on April 30, 2020 at the earliest, and the first round of strike-
   team testing began on May 12, 2020. Shortly after the first round, prison
   health officials identified the Pack Unit as a candidate for repeated strike-
   team testing with the eventual goal of testing the entire unit, isolating the
   positive inmates, and retesting the negative inmates on a regular weekly basis.
   However, about six weeks passed between round one of testing on May 12
   and round two on June 23, and roughly two weeks passed between round two
   on June 23 and round three on July 9. Trial began on July 13 after round three.
   Round four occurred at the end of trial on July 21, roughly ten days after
   round three. After trial, rounds four to seven did occur roughly one week
   apart. Plaintiffs’ expert testified that the first two rounds would not
   constitute “serial testing” (mass repeated testing), and that the prison would
   need to test every three to seven days to adequately respond to the spread of
   the virus. At the time the CDC nursing home testing guidance became
   available, it recommended, depending on the circumstances, retesting
   negative individuals at “some frequency shortly (e.g. 3 days) after initial
   [testing].” 30
          Both Davis and Collier testified that the plan was evolving leading up
   to trial. Collier testified that the first round of strike-team testing was system-
   wide in order to evaluate the data from the entire TDCJ population to get a
   baseline infection rate, consistent with CDC nursing home guidance, to
   inform decisions regarding isolation and cohorting of individuals. 31 After the


          29
            INTERNET ARCHIVE, https://web.archive.org/web/20200502152347/https://
   www.cdc.gov/coronavirus/2012-ncov/hcp/nursing-homes-testing.html.
          30
           INTERNET ARCHIVE, https://web.archive.org/web/20200502000107/https://
   www.cdc. gov/coronavirus/2019-ncov/hcp/nursing-homes-testing.html.
          31
               Id.




                                           16
Case: 20-20525       Document: 00515798513              Page: 17      Date Filed: 03/26/2021




                                         No. 20-20525


   first round, TDCJ consulted its healthcare experts and determined around
   mid-June that the Pack Unit should have continued strike-team testing
   moving forward. As of the time of trial, mass testing at the Pack Unit had not
   become a weekly practice, and the district court found that this fact indicated
   deliberate indifference. However, based on the post-trial reports of
   Defendants to the district court, the court found that most rounds of post-
   trial strike-team testing meet the “serial testing” requirement of weekly
   tests.
            As a whole, the record does not support the district court’s finding
   that Defendants’ implementation of their testing strategy constituted
   deliberate indifference. At all times relevant, the CDC guidelines for
   detention facilities did not require or recommend mass testing. We are not
   persuaded that the constitution requires more. 32 The fact that prison officials
   began to roll out strike-team testing more often shows that the prison adopted
   an extra response specifically for the needs of the Pack Unit. After that time,
   prison officials recognized the desirability of more frequent testing and have
   maintained mass testing weekly post-trial. The record is clear that Collier and
   Herrera began to roll-out mass testing when they had capacity to do so. In
   sum, all testing, including mass testing, was dependent on the availability of
   scarce resources. Most importantly, the district court has found that
   Defendants, post-trial, are mass testing each week. The record does not
   support a finding that Collier or Herrera responded recklessly in choosing
   and implementing their tests given the circumstances at the time.




            32
              See Ahlman v. Barnes, 2020 WL 3547960, at *2 (9th Cir. 2020) (approving but
   not analyzing a district court’s finding that CDC guidelines “represent[ed] the floor, not
   the ceiling, of an adequate response to COVID-19 at the Jail . . .”).




                                              17
Case: 20-20525      Document: 00515798513             Page: 18      Date Filed: 03/26/2021




                                       No. 20-20525


                  2. Social Distancing
          The district court also determined that Defendants did not adequately
   address social distancing. One particular measure that was never
   implemented was a head-to-foot sleeping policy so that inmates sleeping
   across a three-foot aisle between rows of bunks did not breathe their
   neighbor’s exhaled breath. Head-to-foot sleeping is a recommendation in the
   CDC’s detention center guidelines to prevent just that. 33 As the district court
   found, however, a head-to-foot sleeping policy was considered by Collier but
   not implemented due to safety concerns. Indeed, one inmate testified that he
   likes to sleep in a position where he can see who is coming near his cubicle
   and hopefully be able to defend against an attack. More importantly, the
   bunks in the inmates’ cubicles are separated by waist-high walls so that the
   inmates breathe into the cubicle wall and not in their neighbor’s face. Under
   these circumstances, where the inmates were plausibly concerned with their
   safety, we do not fault the prison officials for declining to implement this
   practice.
          Further evaluating omissions in the prison’s social distancing policy,
   the district court found that two available dorms were left empty rather than
   used to facilitate social distancing. Herrera explained that these two dorms,
   designed to house about 150 inmates, were under construction in mid-March
   until April 5, 2020. On May 4, 2020, Herrera began moving Pack Unit
   inmates into the two dorms. When asked why he waited a month to begin the
   move, Herrera testified that the two dorms were part of an emergency plan
   by TDCJ to move inmates from other units who would need to be isolated


          33
              Centers for Disease Control, Interim Guidance on Management of Coronavirus
   Disease     2019    (COVID-19)     in     Correctional   and   Detention    Facilities,
   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidanc
   e-correctional-detention.html.




                                             18
Case: 20-20525         Document: 00515798513               Page: 19   Date Filed: 03/26/2021




                                           No. 20-20525


   from the Pack Unit. He further testified that he had to be “given the go
   ahead” before he could move Pack Unit inmates to the two dorms. Despite
   these reasons for the delay, the district court concluded that the one month
   in which the two dorms were not used indicated deliberate indifference.
          As a whole, however, the record does not support a finding that
   Herrera’s delay in using the extra dorms constituted deliberate indifference.
   Notwithstanding the valid pandemic-related reason to save the dorms for
   emergency movement of non-Pack Unit inmates, prison officials ultimately
   used the extra dorms to facilitate social distancing approximately one month
   after construction was complete, and they continue to be used for that
   purpose. Injunctive relief is therefore not appropriate.
                     3. Mask Use
          Several inmates testified at trial that officers in their unit often do not
   properly wear their masks. Several TDCJ documents with summaries of
   inmate grievances show that Pack Unit inmates complained about prison
   officers not wearing masks. Herrera testified that he received grievance
   summaries where inmates made such complaints. The summaries furnished
   to Herrera included grievances from across the entire TDCJ system, and we
   cannot tell how many of the grievances in the summaries reported complaints
   of mask violations for the Pack Unit. Furthermore, grievances alone do not
   suffice to show knowledge without independent verification. 34
          Additionally, the inmates’ testimony and grievances regarding mask
   use were too general to be helpful. For example, the grievances and inmate
   testimony do not describe how close the officers were from inmates when the
   alleged mask infractions occurred. Indeed, one inmate testified that officers
   are more than six feet away from inmates when their masks are off. The same

          34
               Ball v. LeBlanc, 792 F.3d 584, 595 (5th Cir. 2015).




                                                 19
Case: 20-20525         Document: 00515798513             Page: 20   Date Filed: 03/26/2021




                                          No. 20-20525


   inmate testified that when officers enter a dorm without a mask, inmates tell
   them to put their masks on, and the officers do so. Another inmate testified
   that he thought staff was roughly 80 percent compliant with mask use.
   Detailed testimony regarding mask infractions where officers are close to
   inmates is sparse. One inmate recalled a single encounter where he walked by
   an unmasked guard at a door in the schoolhouse. Another inmate testified
   that occasionally officers will not wear a mask when they come in the dorm
   to count the inmates. Although mask use is important, without more details,
   we cannot say that Herrera or Collier recklessly ignored a substantial risk of
   harm from non-mask use without concrete evidence of infractions that placed
   inmates in harm’s way and of which the two defendants were aware.
                     4. Handwashing
          For hygiene and handwashing, TDCJ provides five bars of soap per
   week with unrestricted access to extra soap. Two inmates testified that access
   to sinks was problematic for most of the time leading up to trial. In one
   particular dorm, only four out of the nine sinks worked. In another dorm, five
   out of nine sinks worked, and at one point, only four of the nine sinks worked.
   In response, prison officials did eventually install temporary handwashing
   stations to facilitate access to handwashing. However, a plan for temporary
   handwashing stations did not occur until shortly before trial, and installation
   itself occurred during the trial.
          The evidence supports a finding of a lack of sinks before trial, but also
   that before and during trial Defendants installed handwashing stations. The
   addition of handwashing stations was a reasonable response. As previously
   noted, we consider the whole timeline and prison officials’ “current attitudes
   and conduct” when evaluating deliberate indifference in injunction cases. 35


          35
               Farmer v. Brennan, 511 U.S. 825, 827 (1994).




                                                20
Case: 20-20525        Document: 00515798513              Page: 21       Date Filed: 03/26/2021




                                          No. 20-20525


                   5. Sanitation and Cleaning
           In addition, inmates who worked as janitors testified that there was
   often a lack of cleaning supplies to disinfect the Pack Unit. Specifically,
   inmates testified that cleaning supplies to clean the floor and individual
   cubicles had not been increased in response to the pandemic and that supplies
   such as bleach solution and disinfectant sprays ran out in the middle of
   cleaning shifts. At least one inmate grievance complains about lack of
   chemicals to clean a cubicle, and Herrera signed the grievance. However,
   prison officials eventually installed an electrostatic sprayer which sprays a
   mist to disinfect the entire Pack Unit. Notably, this solution was not
   implemented until a week before trial. As a whole, these acts tend to show a
   subjective awareness of the risk. Yet, like the handwashing stations, the
   electrostatic sprayer was a reasonable response to the need to disinfect the
   Pack Unit even though it came late. Given that these responsive measures
   have been implemented, injunctive relief is inappropriate.
           Collier and Herrera’s response to COVID-19 in the crowded
   dormitories of the Pack Unit was far from perfect. 36 The same can be said for
   the response in most communities in the free world. Knowledge about the
   disease and how to combat it evolved over the nine months of this litigation.
           Over the course of this pandemic, Defendants swiftly looked to the
   CDC for guidance, implemented a COVID-19 response policy with Policy B-

           36
                Defendants argue that the district court engaged in an impermissible results-
   oriented deliberate indifference analysis based on the court’s statement, “the Court is now
   confronted with the ‘dramatically changed’ and sobering reality that 20 men have died and
   over 40% of the inmates held at the Pack Unit have tested positive . . . The Court’s analysis
   is grounded in these grim statistics . . . the scale of death that has struck the Pack
   Unit . . . ultimately frames these conclusions of law.” We do not read the district court’s
   statement as an application of a results-oriented deliberate indifference test, but rather an
   effort to give the reader an overview of the tragedy the inmates faced from the coronavirus
   in the Pack Unit.




                                                21
Case: 20-20525       Document: 00515798513              Page: 22       Date Filed: 03/26/2021




                                         No. 20-20525


   14.52 based on the agency’s guidance for detention centers, revised that
   policy numerous times, gave clean, laundered masks to all inmates daily,
   required masks for all inmates and staff, provided cleaning solution for
   individual cubicles, installed an electrostatic sprayer, installed additional
   handwashing stations, and implemented a testing strategy beyond what CDC
   detention center guidance recommended. The layout of bunks in the dorms
   and the cubicles around them could not be readily changed to facilitate social
   distancing, and the district court did not require this. Defendants also did not
   have the authority under Texas law to release prisoners. Texas law gives this
   authority to the Board of Pardons and Paroles. Testing was started promptly,
   and given the nationwide shortage of tests, we cannot say Defendants were
   reckless with the delay in scheduling mass testing. The prison officials
   quickly adopted a practice of isolating and cohorting symptomatic and
   COVID-positive inmates away from other inmates.
           We are firmly convinced that this litigation generally and the district
   court’s careful management and expedited handling of the case played a role
   in motivating the prison officials into action and saved countless lives. 37
   Injunctive relief is forward looking, and given the Defendants’ response,
   including actions taken on the eve of and during trial, the permanent
   injunction is not warranted. 38



           37
               From April until the beginning of trial, no significant measures were taken in
   connection with improving sanitation designed to prevent coronavirus infections in the
   Pack Unit. One week before trial began, the electrostatic sprayer was installed. Additional
   hand washing stations were installed during the trial. Furthermore, weekly testing began
   post-trial before judgment was rendered.
           38
             See Swain v. Junior, 961 F.3d 1276, 1289 (11th Cir. 2020) (“We simply cannot
   conclude that, when faced with a perfect storm of a contagious virus and the space
   constraints inherent in a correctional facility, the defendants here acted unreasonably by
   ‘doing their best.’”).




                                               22
Case: 20-20525         Document: 00515798513               Page: 23       Date Filed: 03/26/2021




                                           No. 20-20525


                         IV. Success on the ADA and RA Claims
          In addition to the Eighth Amendment, Plaintiffs assert that TDCJ
   failed to reasonably accommodate the disabled inmates of the Pack Unit,
   particularly those who are mobility impaired, in violation of Title II of the
   ADA and Section 504 of the RA. “The RA and the ADA are judged under
   the same legal standards, and the same remedies are available under both
   Acts.” 39 To show discrimination under the ADA, a plaintiff must prove
          (1) that he is a qualified individual within the meaning of the
          ADA; (2) that he is being excluded from participation in, or
          being denied benefits of, services, programs, or activities for
          which the public entity is responsible, or is otherwise being
          discriminated against by the public entity; and (3) that such
          exclusion, denial of benefits, or discrimination is by reason of
          his disability. 40
   We have recognized that prison “services, programs, or activities” include
   recreational services, medical services, and vocational programs. 41 The
   Supreme Court has stated that a failure to accommodate “such fundamentals
   as mobility, hygiene, medical care, and virtually all other prison programs
   constitute[s] . . . denial of the benefits of the prison’s ‘services, programs, or
   activities.’” 42 Plaintiffs’ satisfy prongs one and two as explained below.
          There is no question that the mobility-impaired subclass has a
   qualifying disability under the first prong. A qualifying disability is one which
   “substantially limit[s] either a major life activity or the operation of a major

          39
               Kemp v. Holder, 610 F.3d 231, 234 (5th Cir. 2010).
          40
               Smith v. Harris Cty., Tex., 956 F.3d 311, 317 (5th Cir. 2020).
          41
               Id.
          42
               United States v. Georgia, 546 U.S. 151, 157 (2006) (cleaned up).




                                                 23
Case: 20-20525          Document: 00515798513              Page: 24       Date Filed: 03/26/2021




                                           No. 20-20525


   bodily function.” 43 We have recognized that mobility impairments qualify as
   a disability under the ADA. 44
          With respect to the second prong, the prison is responsible for
   providing various services for the inmates. One of those services is hygiene
   and specifically, hand hygiene. Furthermore, in light of the COVID-19
   pandemic, the district court found that the prison made soap “available to
   inmates without restriction” and that the Pack Unit installed temporary
   handwashing stations. In other words, the prison provided a heightened hand
   hygiene service to inmates to combat the virus. The district court found that
   by virtue of having to use and touch a wheelchair or walker to propel
   themselves from handwashing stations to their cubicle, these inmates were
   unable to clean their hands like the other inmates. We agree that in the
   context of the COVID-19 pandemic, wheelchair and walker-bound inmates
   did not have equal access to the benefits of the heightened hand hygiene
   service provided by the prison through the additional soap and handwashing
   stations. In contrast to the other inmates, the wheelchair and walker-bound
   inmates argue, and we agree, that they contaminated their hands by rolling
   themselves back to their dorms from the sinks.
          This Court has explained that a plaintiff can establish the third prong
   of the prima facie case—discrimination “by reason of his disability”—by
   showing       that    the     defendants      have     failed     to   make   reasonable
   accommodations. 45 A plaintiff proves a failure to accommodate by showing
   that the disability and its consequential limitations were known by the



          43
               Ball v. LeBlanc, 792 F.3d 584, 597 (5th Cir. 2015).
          44
               See Cadena v. El Paso Cty., 946 F.3d 717, 724 (5th Cir. 2020).
          45
             Windham v. Harris Cty., Tex., 875 F.3d 229, 235 (5th Cir. 2017) (quoting 42
   U.S.C. § 12112(b)(5)(A)).




                                                 24
Case: 20-20525           Document: 00515798513           Page: 25      Date Filed: 03/26/2021




                                          No. 20-20525


   covered entity, and the entity failed to make reasonable accommodations. 46
   To satisfy the knowledge requirement, the entity must understand the
   limitations a plaintiff experienced as a result of his disability. 47 The burden
   falls on the plaintiff to identify the disability, the limitation, and to request an
   accommodation in “direct and specific” terms. 48 “When a plaintiff fails to
   request an accommodation in this manner, he can prevail only by showing
   that ‘the disability, resulting limitation, and necessary reasonable
   accommodation’ were ‘open, obvious, and apparent’ to the entity’s relevant
   agents.” 49
          The district court did not find, and Plaintiffs do not argue, that
   Herrera knew the wheelchair and walker-bound inmates had this unique
   problem of keeping their hands clean. Plaintiffs have not argued how the
   disability and limitation were known to TDCJ except to state that “[t]hough
   some [prisoners] can wash their hands with soap in the sink, mobility-
   impaired inmates must then immediately touch the dirty rims and wheels of
   their chairs, canes, or walker to return to the cubicles where they live and
   eat.” But, despite as the district court found, “the very real risk that mobility-
   impaired individuals who could not easily access sinks or the temporary
   handwashing stations would contract COVID-19,” the evidence does not
   establish that Plaintiffs informed TDCJ of their unique inability to keep their
   hands clean or that this limitation was “open, obvious, and apparent.” 50
   Thus, the mobility-impaired inmates failed to establish their prima facie
   ADA case. Based on the foregoing, Plaintiffs did not show actual success on

          46
               Smith, 956 F.3d at 317.
          47
               Windham, 875 F.3d at 236 (cleaned up) (emphasis in original).
          48
               Id. at 237.
          49
               Id.
          50
               See id.




                                                25
Case: 20-20525      Document: 00515798513             Page: 26      Date Filed: 03/26/2021




                                       No. 20-20525


   the merits of their ADA claim. We therefore vacate the district court’s
   injunction as it pertains to hand sanitizer.
                                     V. Conclusion
          Because of our resolution of this appeal, we have no need to consider
   Defendants’ argument that the PLRA requirement of exhaustion of
   administrative remedies has not been met requiring dismissal of Plaintiffs’
   claims. 51 Accordingly, we REVERSE the judgment of the district court and
   RENDER judgment for Defendants.




          51
              See Woodford v. Ngo, 548 U.S. 81, 101 (2006) (finding evidence in the PLRA’s
   text that administrative exhaustion is not jurisdictional and that courts can dismiss
   meritless claims).




                                             26
Case: 20-20525      Document: 00515798513           Page: 27    Date Filed: 03/26/2021




                                     No. 20-20525


   Andrew S. Oldham, Circuit Judge, concurring in the judgment:
           “The Constitution charges federal judges with deciding cases and
   controversies, not with running state prisons.” Lewis v. Casey, 518 U.S. 353,
   364 (1996) (Thomas, J., concurring). For that reason, the majority is plainly
   correct to reverse and render judgment for the State. I wish we could have
   left it there.
           The majority opinion nonetheless says: “We are firmly convinced
   that this litigation generally and the district court’s careful management and
   expedited handling of the case played a role in motivating the prison officials
   into action and saved countless lives.” Ante, at 26. I would have preferred to
   say nothing about the district court’s management of the litigation. We have
   identified at least some of the district court’s legal errors, and we’ve ended
   the case. That should be that.
           But if we’re going to include dicta, it should be accurate. And it is not
   true that the district court “saved countless lives.” Contra ante, at 26. This
   is the fourth time we’ve seen this case. And it’s the fourth time our court has
   granted relief against the district court. We stayed its preliminary injunction;
   we reversed its preliminary injunction; we stayed its permanent injunction;
   now we reverse its permanent injunction. All told, in the year that this case
   has been pending, the district court’s remedial orders have been in effect for
   less than three weeks. And without the district court’s intervention, there are
   currently four COVID cases in the Pack Unit. Four. That is certainly a credit
   to the State and its prison system. But how can it be a credit to the district
   court’s repeatedly stayed-and-reversed orders?
           If something needs to be said about the course of this litigation—and
   again, I would have preferred to leave it unsaid—it’s not laudatory. This case
   harkens back to the institutional-reform litigation of yesteryear—back before
   the Prison Litigation Reform Act (“PLRA”), when federal supervision of


                                          27
Case: 20-20525     Document: 00515798513           Page: 28   Date Filed: 03/26/2021




                                    No. 20-20525


   state prisons was normal. It’s not normal today. Rather, as this case has
   illustrated all four times it has been before us, this sort of federal-court
   intervention is unlawful. And it imposes grave federalism costs that should
   be avoided not celebrated.
                                         I.
          Federal judges decide “Cases” and “Controversies.” U.S. Const.
   art. III, § 1. We listen to the plaintiff and the defendant; we apply the law;
   and then we enter a judgment. That judgment is the thing that embodies our
   judicial power. See Acadian Diagnostic Lab’ys, L.L.C. v. Quality Toxicology,
   L.L.C., 965 F.3d 404, 414 (5th Cir. 2020) (“The judicial power vested by
   Article III is the power to render dispositive judgments.” (quotation
   omitted)). That judgment is the thing that alters the parties’ legal
   relationship. See Broadrick v. Oklahoma, 413 U.S. 601, 610–11 (1973)
   (“Constitutional judgments, as Mr. Chief Justice Marshall recognized, are
   justified only out of the necessity of adjudicating rights in particular cases
   between the litigants brought before the Court[.]” (citing Marbury v.
   Madison, 5 U.S. (1 Cranch) 137, 178 (1803)). And that judgment is the thing
   that ends the case or controversy.
          Structural injunctions are, in many ways, the opposite of judgments.
   That’s because the federal judge who issues a structural injunction exercises
   all sorts of wide-ranging power—virtually none of it judicial—without
   entering a judgment. Indeed, the whole point of the structural injunction is
   to do things other than adjudicating cases or controversies—like
   superintending a state prison. And it’s much easier to superintend a state
   prison if the district court can assert its power in perpetuity, through
   continuing jurisdiction, without entering a judgment that would end the case.
   Thus the purpose of the structural injunction:




                                        28
Case: 20-20525     Document: 00515798513           Page: 29   Date Filed: 03/26/2021




                                    No. 20-20525


          is to alter broad social conditions by reforming the internal
          structural relationships of government agencies or public
          institutions. Instrumentally, it operates through the forward-
          looking, mandatory injunction but assumes a relatively
          intrusive form, a more or less detailed order whose
          prescriptions displace significant areas of defendants’
          discretion. It relies upon a rather fluid, group-oriented party
          structure and often demands an active, administrative role for
          the judge. It usually finds its justification in the more open-
          ended constitutional provisions, such as the equal protection or
          due process clauses. Its issuance often precipitates an
          extremely protracted process typically including judicial
          wheedling, spasmodic negotiation, and bureaucratic
          resistance.
   Peter H. Schuck, Suing Government: Citizen Remedies
   for Official Wrongs 151 (1983). The district court’s highly
   reticulated, 17-point management plan for the Pack Unit is a perfect example.
   See ante, at 5–7. And it bears zero resemblance to a judgment. See, e.g., Int’l
   Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 841–42 (1994)
   (Scalia, J., concurring) (noting that equitable judgments at common law
   “usually required ‘a single simple act,’” and that English chancery courts
   maintained a “categorical rule that no decree would issue that required
   ongoing supervision” (quoting Henry L. McClintock, Principles
   of Equity § 15, at 32–33 (2d ed. 1948)).
          Structural injunctions against state prisons had their heyday in the
   1970s and 1980s. In 1977, for example, a district judge in Houston entered a
   structural injunction against the Texas prison system. See Brown v. Beto, No.
   69-H-74, ECF No. 53 (S.D. Tex. July 20, 1977). That injunction allowed
   three different federal district judges over the course of 42 years to manage
   prisoner worship services in Texas before our court finally vacated it. See
   Brown v. Collier, 929 F.3d 218 (5th Cir. 2019). In 1980, a different district



                                         29
Case: 20-20525     Document: 00515798513           Page: 30    Date Filed: 03/26/2021




                                    No. 20-20525


   judge issued a different structural injunction against the Texas prison
   system—regulating every conceivable condition of confinement, including
   fire exits, water supplies, sanitation in prison kitchens, toilets, work safety
   and hygiene, and the precise number of dentists who must be available for
   teeth cleanings. See Ruiz v. Estelle, 503 F. Supp. 1265 (S.D. Tex. 1980). That
   structural injunction remained in place for 22 years. See Ruiz v. Johnson, No.
   H-78-987, ECF No. 9015 (S.D. Tex. June 17, 2002).
          Between 1975 and 1994, the “number of prisoner lawsuits [grew]
   astronomically” from 6,600 in 1975 to 39,000 in 1994. Alexander v. Hawk, 159
   F.3d 1321, 1324 (11th Cir. 1998) (quotation omitted). Between 1978 and 1983,
   34 States were subject to federal injunctions that governed their prisons.
   U.S. Dep’t of Justice, Bureau of Justice Statistics, 1981
   Sourcebook of Criminal Justice Statistics 150 (1982). Taken
   together, in 1984, 24% of the nation’s 903 state prisons were subject to a
   structural injunction. See 1984 U.S. Dep’t of Justice, Bureau of
   Justice Statistics, Census of State Adult Correctional
   Facilities 17 (1988). And those injunctions displaced States’
   decisionmaking on issues including prison overcrowding, staffing,
   sanitization, food services, medical care, and a panoply of other issues
   affecting prison life. See ibid. Amazingly, in 1995, “more than twenty-five
   percent of suits filed in federal district court were brought by prisoners.”
   Alexander, 159 F.3d at 1324.
                                         II.
          These structural injunctions imposed massive federalism costs. After
   all, States pay for their prisons. State prisoners got there by committing state
   crimes and standing trial in state courts, based on evidence collected by state
   law-enforcement and charges brought by state prosecutors. Law-abiding
   state taxpayers expect their States and their state officials to keep criminals



                                         30
Case: 20-20525     Document: 00515798513            Page: 31    Date Filed: 03/26/2021




                                     No. 20-20525


   behind bars. And States are the ones with general police powers. So it offends
   the foundational premises of our federal system when a State must ask a
   federal judge (or risk contempt for violating a structural injunction) if the
   State’s prison cafeteria menu is written in the proper font. See Brown v. Beto,
   supra, ECF No. 53, ¶ 21.
          All of this created a significant backlash in both Congress and the
   courts. In 1996, Congress enacted the PLRA. See Pub. L. No. 104–134,
   §§ 801–10 (1996). That statute severely circumscribed the availability of a
   judicial forum for prisoner complaints. See Woodford v. Ngo, 548 U.S. 81, 84
   (2006). It limited the kinds of claims that could be brought, see, e.g., 42 U.S.C.
   § 1997e(c) (requiring dismissal of meritless claims); id. § 1997e(e)
   (prohibiting claims for emotional injury), and it stripped courts of authority
   to retain jurisdiction over prisons through consent decrees, see 18 U.S.C.
   § 3626(b)(2).
          “A centerpiece of the PLRA’s effort to reduce the quantity of prisoner
   suits is an invigorated exhaustion provision,” which requires prisoners
   asserting constitutional claims to exhaust administrative remedies as a
   predicate to suit. Woodford, 548 U.S. at 84; see 42 U.S.C. § 1997e(a) (“No
   action shall be brought with respect to prison conditions under section 1983
   . . . by a prisoner . . . until such administrative remedies as are available are
   exhausted.”). After the PLRA, exhaustion is no longer left to the discretion
   of district courts—it’s “mandatory.” Ross v. Blake, 136 S. Ct. 1850, 1856–57
   (2016). Exhaustion is even required where the relief sought cannot be granted
   through the administrative process. See Booth v. Churner, 532 U.S. 731, 734,
   739 (2001). A central purpose of this tide-shifting legislation “was to
   extricate [federal courts] from managing state prisons.” Guajardo v. Tex.
   Dep’t of Crim. Just., 363 F.3d 392, 394 (5th Cir. 2004) (per curiam)
   (quotation omitted); see Porter v. Nussle, 534 U.S. 516, 524 (2002) (noting the



                                           31
Case: 20-20525       Document: 00515798513          Page: 32    Date Filed: 03/26/2021




                                     No. 20-20525


   purpose of the PLRA as being to “reduce the quantity and improve the
   quality of prisoner suits”).
             The federal courts generally heard Congress’s message. Today,
   courts generally recognize that structural injunctions raise “sensitive
   federalism concerns” by usurping state sovereignty. Horne v. Flores, 557 U.S.
   433, 448 (2009). And after the PLRA, the Supreme Court emphasized that
   federalism concerns are particularly acute in the context of prison
   management. See Shaw v. Murphy, 532 U.S. 223, 228–30 (2001); Lewis, 518
   U.S. at 386 (Thomas, J., concurring); see also Procunier v. Martinez, 416 U.S.
   396, 405 (1974) (emphasizing that federal judges are ill-equipped “to deal
   with the increasingly urgent problems of prison administration”), overruled
   on other grounds by Thornburgh v. Abbott, 490 U.S. 401, 413–14 (1989); Preiser
   v. Rodriguez, 411 U.S. 475, 491–92 (1973) (“It is difficult to imagine an activity
   in which a State has a stronger interest, or one that is more intricately bound
   up with state laws, regulations, and procedures, than the administration of its
   prisons.”). Federal judges are particularly ill-equipped to manage state
   prisons: “Three years of law school and familiarity with pertinent Supreme
   Court precedents give no insight whatsoever into the management of social
   institutions.” Brown v. Plata, 563 U.S. 493, 558 (2011) (Scalia, J., dissenting).
   That’s why Justice Scalia worried that structural injunctions over state
   prisons invite district judges to “indulge incompetent policy preferences.”
   Ibid. (emphasis omitted); see also Shaw, 532 U.S. at 228–30; Lewis, 518 U.S.
   at 388 (Thomas, J., concurring); Rhodes v. Chapman, 452 U.S. 337, 349
   (1981).
                                          III.
             If we simply must comment on the district court’s handling of this
   case, see ante, at 26, we can only say this: It’s reminiscent of the pre-PLRA
   world.



                                          32
Case: 20-20525     Document: 00515798513            Page: 33   Date Filed: 03/26/2021




                                     No. 20-20525


          First, this case should’ve been dismissed at the outset because the
   prisoners failed to exhaust their administrative remedies. See 42 U.S.C.
   § 1997e(a). Administrative relief is deemed “available” so long as the State
   grants the administrator “authority to take some action in response to a
   complaint,” even if the relief available does not provide the “remedial action
   an inmate demands.” Booth, 532 U.S. at 736 (emphasis added). And there is
   no COVID exception to the PLRA’s exhaustion requirement: “[M]andatory
   exhaustion statutes like the PLRA establish mandatory exhaustion regimes,
   foreclosing judicial discretion. Time and again, this Court has taken such
   statutes at face value—refusing to add unwritten limits onto their rigorous
   textual requirements.” Ross, 136 S. Ct. at 1857 (citation omitted); see also id.
   at 1858 (rejecting the Fourth Circuit’s effort to ignore the PLRA’s
   exhaustion requirement under “special circumstances”). We explained this
   problem—along with myriad others—in our first decision in this case. See
   Valentine v. Collier, 956 F.3d 797, 804–05 (2020) (per curiam). The district
   court plowed ahead anyway. And as a result, the entirety of the proceedings
   in this case occurred in direct contravention of the statute passed by
   Congress. We have no basis for commending that.

          Second, the district court recognized that its injunction could be
   described as “micro-management of the state’s conduct” that “burden[s]
   . . . the government’s budget, or . . . assume[s] a responsibility that should be
   left for the legislature.” Valentine v. Collier, 2020 WL 5797881, at *37 (S.D.
   Tex. Sept. 29, 2020). In that at least, the district court was quite correct. The
   injunctions in this case were an amalgamation of CDC guidance, penological
   philosophy, and policy preferences. But they were not based in federal law.




                                          33
Case: 20-20525        Document: 00515798513                Page: 34        Date Filed: 03/26/2021




                                           No. 20-20525


   And therefore, our panel unanimously agrees that the plaintiffs have failed to
   win any relief at all, and defendants are entitled to judgment. ∗

           With that, I concur in the judgment.




           ∗
              I also reject the majority’s assumption that “wheelchair and walker-bound
   inmates did not have equal access to the heightened hand hygiene service provided by the
   prison through the additional soap and handwashing stations.” Ante, at 28–29. The
   mobility-impaired inmates do not claim an inability to access sinks with soap and running
   water to clean their hands; they can and do participate in the government program by
   washing their hands. See id. at 28. Instead, the mobility-impaired inmates argue only that
   they get their hands dirty more quickly than able-bodied inmates because they must touch
   the rims of their wheelchairs (or the handles of their walkers) to return to their cubicles or
   to the dining hall. But that isn’t the denial of participation in a government program.
   Rather, that’s participation in the government hand-washing program, followed by a desire
   to participate in it again. See Providence Behav. Health v. Grant Rd. Pub. Util. Dist., 902 F.3d
   448, 459 (5th Cir. 2018) (finding no ADA violation where denial of accommodation “did
   not create a situation where disabled individuals had an unequal ability to use and enjoy the
   facility compared to individuals who do not have a disability”). The majority is nonetheless
   correct to reject the plaintiffs’ ADA claims (just as we reject all of the plaintiffs’ other
   claims).


                                                 34